 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Dale Sundby, Trustee,                              Case No.: 3:19-cv-0390-GPC-AHG
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 JUDGMENT ON THE PLEADINGS.
14   Marquee Funding Group, Inc.; Salomon
                                                        ECF NO. 62.
     Benzimra, Trustee; Stanley Kesselman,
15
     Trustee; Jeffrey Myers; Kathleen Myers;
16   Andres Salsido, Trustee; Benning
     Management Group 401(k) Profit
17
     Sharing Plan; Christopher Myers; Vickie
18   McCarty; Dolores Thompson; Kimberly
     Gill Rabinoff; Steven M. Cobin, Trustee;
19
     Susan L. Cobin, Trustee; Equity Trust
20   Company, Custodian FBO Steven M.
     Cobin Traditional IRA; Todd B. Cobin,
21
     Trustee; Barbara A. Cobin, Trustee;
22   Fasack Investments LLC; and Does 1-X,
23                                 Defendants.
24
25         Before the Court is Plaintiff Dale Sundby’s motion for judgment on the pleadings.
26   The motion has been fully briefed. Upon consideration of the moving papers and the
27   applicable law, and for the following reasons, the Court DENIES Plaintiff’s motion.
28   I.    Procedural History
                                                    1
                                                                            3:19-cv-0390-GPC-AHG
 1         On November 3, 2019, Plaintiff filed a motion for judgment on the pleadings under
 2   Federal Rule of Civil Procedure (“Rule”) 12(c). (ECF No. 62). The Pleadings here
 3   include Plaintiff’s First Amended Complaint (the “FAC”), (ECF No. 13), and
 4   Defendants’ three Answers. (ECF Nos. 45, 48, 49.) Plaintiff’s motion includes 26
 5   voluminous exhibits, (see ECF No. 62-4 (Index of Exhibits)), and a request to take
 6   judicial notice of an amicus brief in another matter. (ECF No. 62-3).
 7         On December 5, 2019, Defendants Salomon Benzimra, Trustee, Stanley
 8   Kesselman, Trustee, Jeffrey Myers, Kathleen Myers, Andres Salsido Trustee, Benning
 9   Management Group 401(k) Profit Sharing Plan, Christopher Myers, Vickie McCarty,
10   Delores Thompson, Kimberly Gill Rabinoff, Steven M. Cobin, Trustee, Susan L. Cobin,
11   Trustee, Equity Trust Company, Custodian FBO Steven M. Cobin Traditional IRA, Todd
12   B. Cobin, Trustee, Barbara A. Corbin, Trustee, Fasack Investments LLC (collectively, the
13   “Lender Defendants”) filed the first opposition. (ECF No. 75.) The Lender Defendants
14   attach, to an accompanying declaration by Counsel Troy Slome various, prior filings in
15   this matter. (See ECF No. 75-1 at 2–3 (Index of Exhibits)).
16         On December 6, 2019, Marquee Funding Group, Inc. (“MFG”) filed the second
17   opposition. (ECF No. 76.) Defendant MFG “joins in and incorporates” the Lender
18   Defendants’ arguments. (Id. at 2–5.) Defendant MFG also writes separately to request
19   that the Court treat Plaintiff’s motion for judgment on the pleadings as a motion for
20   summary judgment, to set a briefing schedule on the motion, and to offer preliminary
21   arguments against the motion as such. (Id. at 5–11.)
22         On December 19, 2019, Plaintiff filed a reply to the Lender Defendants’
23   opposition. (ECF No. 77.) Plaintiff’s first reply contains another request for judicial
24   notice of five documents filed in this action. (See ECF No. 77-1 at 2 (Index of Exhibits)).
25   On December 20, 2019, Plaintiff filed a reply to MFG’s opposition. (ECF No. 78).
26   II.   Requests for Judicial Notice.
27         Courts generally do not consider materials beyond the pleadings when ruling on a
28   motion for judgment on the pleadings. See Harris v. Cty. of Orange, 682 F.3d 1126, 1128
                                                   2
                                                                               3:19-cv-0390-GPC-AHG
 1   (9th Cir. 2012). However, if so inclined, a court may take judicial notice of a fact that
 2   “(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
 3   accurately and readily determined from sources whose accuracy cannot reasonably be
 4   questioned.” Fed. R. Evid. 201(b).
 5         Judicial notice is appropriate in “matters of public record” not disputed by the
 6   opposing party. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018),
 7   cert. denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615 (2019). Courts may also take
 8   judicial notice of documents attached to, or “properly submitted as part of,” the
 9   complaint. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). In applying the
10   doctrine of judicial notice to any document, the Court must specify what facts it has
11   judicially noticed within that document. Khoja, 899 F.3d at 999–1000.
12         A court may typically take notice of orders and filings in other proceedings. See
13   United States v. Black, 482 F.3d 1035, 1041 (9th Cir.2007) (noting that a court “may take
14   notice of proceedings in other courts, both within and without the federal judicial system,
15   if those proceedings have a direct relation to matters at issue”) (emphasis added). It is
16   also “well established that a court may take judicial notice of its own records.” United
17   States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986), amended, 811 F.2d
18   1264 (9th Cir. 1987), and overruled on other grounds by United States v. Jose, 131 F.3d
19   1325 (9th Cir. 1997); see Shuttlesworth v. City of Birmingham, 394 U.S. 147, 157 (1969).
20         Turning to Plaintiff’s first request for judicial notice, (ECF No. 62-3), the Court
21   declines to take judicial notice of a brief filed by the National Consumer Law Center as
22   amicus curiae on April 20, 2014 before the Ninth Circuit in Robert Burns, et al v. HSBC
23   Bank USA, et al, Case No. 13-56680. The brief does not bear any relation to the facts of
24   this case, except that it too arises under TILA. U.S. ex rel. Modglin v. DJO Glob. Inc., 48
25   F. Supp. 3d 1362, 1383 (C.D. Cal. 2014), aff’d sub nom. United States v. DJO Glob.,
26   Inc., 678 F. App’x 594 (9th Cir. 2017) (declining to consider “irrelevant” documents).
27   Plaintiff, moreover, does not specify which facts in the document should be noticed and,
28   the brief’s legal arguments cannot be noticed. See Blye v. California Supreme Court, No.
                                                    3
                                                                                 3:19-cv-0390-GPC-AHG
 1   CV-11-5046-DWM, 2014 WL 295022, at *1 (N.D. Cal. Jan. 21, 2014) (“A request for
 2   judicial notice is not a proper vehicle for legal argument”).
 3          As to Plaintiff’s second request, (ECF No. 77-1), the Court also declines to take
 4   judicial notice of five prior filings and orders in this matter. (See ECF No. 77-1 at 2
 5   (listing the five documents as ECF Nos. 30-1, 31-2, 31-3, 33-1, and 44)). Certainly, a
 6   Court has the authority to take notice of documents in matters before the Court. See
 7   Author Servs., Inc., 804 F.2d at 1523. However, there is no reason to do so here. Four of
 8   the documents cited by Plaintiff in his request are not referenced in his reply, and thus is
 9   it unclear why they should be judicially noticed. As to the fifth document, this Court’s
10   order denying Defendants’ motion to dismiss, (ECF No. 40), it need not be noticed for
11   Plaintiff to refer to it in his arguments. (See ECF No. 77 at 4.)
12          Consequently, both of Plaintiff’s requests are denied. (ECF Nos. 62-3, 77-1).
13   III.   Defendant MFG’s Request Under Rule 12(d).
14          a. Standard of Review
15          If “matters outside the pleadings are . . . not excluded by the court, the motion must
16   be treated as one for summary judgment under Rule 56.” Fed. R. Civ. Pro. 12(d)
17   (emphasis added); Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550
18   (9th Cir. 1989). “Whether to convert a Rule 12(b)(6) motion into one for summary
19   judgment pursuant to Rule 12(d) is at the discretion of the district court.” Adobe Sys. Inc.
20   v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 968 (N.D. Cal. 2015); see also Arthur R.
21   Miller, Mary Kay Kane, A. Benjamin Spencer, Federal Practice & Procedure § 1371
22   (2018 3d ed.) (discussing a court’s discretionary authority under Rule 12(d)). Because
23   Rule 12(d) requires that “[a]ll parties must be given a reasonable opportunity to present
24   all the material that is pertinent to the motion,” such a decision requires that courts
25   consider whether the Parties have sufficient notice and an opportunity to respond. Id.
26   (emphasis added); see Rubert-Torres v. Hosp. San Pablo, Inc., 205 F.3d 472, 476 (1st
27   Cir. 2000) (requiring, at a minimum, a party have constructive notice that the motion may
28   be converted at the time of filing); Morales v. City of Delano, No. 1:10-CV-1203-AWI,
                                                   4
                                                                                3:19-cv-0390-GPC-AHG
 1   2012 WL 1669398, at *2 (E.D. Cal. May 11, 2012) (converting motion based on the
 2   parties’ “mutual recognition that the court must convert”). Likewise, if a claim or defense
 3   would benefit from additional discovery, a court is likely to not consider the documents
 4   and forgo converting the motion into one for summary judgment. See Rubert-Torres, 205
 5   F.3d at 475; Century Sur. Co. v. Master Design Drywall, Inc., No. 09-CV-0280-LAB,
 6   2009 WL 3425326, at *2 (S.D. Cal. Oct. 21, 2009).
 7         Courts, however, recognize a series of well-worn exceptions to Rule 12(d),
 8   including (1) attachments to the complaint, Lee, 250 F.3d at 688, (2) judicially noticed
 9   documents, Khoja, 899 F.3d 988, or (3) documents incorporated by reference. Coto
10   Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). As relevant here, a plaintiff
11   incorporates a document by reference where the complaint “refers extensively to the
12   document or the document forms the basis of the plaintiff's claim.” Khoja, 899 F.3d at
13   999–1002. However, the “mere mention of the existence of a document is insufficient to
14   incorporate the contents” of a document. Id. at 1002. And, a document cannot be
15   incorporated if another party questions its authenticity. See Branch v. Tunnell, 14 F.3d
16   449, 454 (9th Cir. 1994), overruled on other grounds by Galbraith v. Cty. of Santa Clara,
17   307 F.3d 1119 (9th Cir. 2002).
18         b. Analysis
19         Defendant MFG asks that the Court treat Plaintiff’s motion for judgment on the
20   pleadings as a motion for partial summary judgment pursuant to Rule 12(d). (ECF No. 76
21   at 5–6.) Defendant MFG asserts that the attachments to Plaintiff’s motion cannot be
22   judicially noticed or incorporated by reference because the “authenticity, validity and
23   efficacy of the loan documents is in issue.” (Id.) Specifically, Defendant disputes whether
24   Plaintiff “authorized changes to the documents.” (Id.)
25         Plaintiff responds that the motion’s attachments are incorporated by reference, and
26   thus the motion need not be converted. (ECF No. 78 at 2 (citing Mulinix v. Unifund CCR
27   Partners, No. 07-CV-1629-DMS, 2008 WL 2001747, at *1 (S.D. Cal. May 5, 2008)).
28   Plaintiff also notes that Defendant MFG mischaracterizes his filing, and that his request
                                                  5
                                                                              3:19-cv-0390-GPC-AHG
 1   for judicial notice does not encompass the exhibits. (Id.; see also ECF No. 62-3 at 2).
 2         Here, the Court agrees with Plaintiff and finds that the attachments to his instant
 3   motion are incorporated by reference. As Plaintiff notes in reply, (ECF No. 78 at 2), the
 4   Court has already addressed this issue by stating the following in a prior order:
 5         “All the documents referred to in this case are cognizable by the Court upon
           a Rule 12(b)(6) challenge. The documents attached to Plaintiff’s opposition
 6
           brief were incorporated by reference in his FAC. The Court may thus
 7         consider them. See, e.g., Mulinix v. Unifund CCR Partners, No. 07-
           1629DMS, 2008 WL 2001747 (S.D. Cal. May 5, 2008) (“A complaint is
 8
           deemed to include materials incorporated by reference and documents that,
 9         although not incorporated by reference, are ‘integral’ to the complaint.”).
           Defendants’ materials are also appropriately subject to notice. For one, their
10
           proffered deeds and notes are incorporated by reference in Plaintiff’s FAC,
11         and are integral to Plaintiff’s claim that they have been improperly altered.
           Furthermore, they are independently judicially noticeable. See, e.g., Fimbres
12
           v. Chapel Mort. Corp., No. 09-CV-0886-IEG (POR), 2009 WL 4163332, at
13         *3 (S.D. Cal. Nov. 20, 2009) (taking judicial notice of deed of trust).
14   (ECF No. 44 at 9.) The Court sees no reason to reconsider that ruling now as Defendant
15   MFG’s only argument on point – i.e., that the question of whether Plaintiff consented to
16   changing the loan documents is a fact in dispute – is of no consequence. (ECF No. 76 at
17   5–6.) After all, Defendant MFG’s argument does not raise a dispute as to the authenticity
18   of the loan documents themselves, just what occurred to alter them. (Compare ECF No.
19   13 at ¶ 109 (“The recorded deed (‘2017 Altered Deed’) was not the 2017 Signed Deed”)
20   with, e.g., ECF No. 48 at ¶ 109 (“Defendant admits that the identified documents are the
21   best evidence of the content thereof and denies any allegation characterizing the content
22   thereof in Paragraph 109 of the FAC.”)); see also Branch, 14 F.3d at 454.
23         In addition, to the extent this Court’s prior ruling did not cover all 26 of the
24   documents attached to Plaintiff’s motion, the Court finds the attachments are
25   incorporated by reference. First, each of the 26 documents were referenced and discussed
26   in the FAC. (See ECF No. 62-4 at 2–4 (citations for each document)). Second, these
27   documents – disclosures, notes, deeds, e-mails, etc. – are “integral” to the instant lawsuit
28   in that Plaintiff’s claims turn on their content or because the documents are “themselves
                                                   6
                                                                                3:19-cv-0390-GPC-AHG
 1   alleged to violate” TILA. Figueroa v. Law Offices of Patenaude & Felix, A.P.C., No. ED-
 2   CV-14325-JGB, 2014 WL 12597118, at *2 (C.D. Cal. May 30, 2014). Other courts
 3   considering mortgage and foreclosure cases have also incorporated or judicially noticed
 4   similar documents. See, e.g., Haynish v. Bank of America, N.A., 284 F. Supp. 3d 1037,
 5   1045 (N.D. Cal. 2018); Tefera v. OneWest Bank, FSB, 19 F. Supp. 3d 215, 221 (D.D.C.
 6   2014). Lastly, Defendant MFG does not now dispute the authenticity of these documents.
 7   (See, e.g., ECF No. 48 at ¶¶ 27–35, 37, 39–42, 46, 48–50, 54–63, 71–75, 77–80.)
 8          Thus, the Court finds that Rule 12(d) does not apply here because the attachments
 9   to Plaintiff’s motion have been incorporated by reference. This decision is appropriate,
10   moreover, given the Parties’ ongoing discovery and the Court’s concerns as to notice. As
11   Defendant notes, fact “discovery only just commenced on November 26, 2019,” (ECF
12   No. 76 at 6), and is due to continue until March 2, 2020. (ECF No. 70 at ¶ 2.) Because
13   discovery may yield information material to the Defendants’ alleged affirmative defenses
14   or which corroborates Plaintiff’s allegations, it would be imprudent for the Court to
15   convert Plaintiff’s motion and entertain summary judgment at this time. See Rubert-
16   Torres, 205 F.3d at 475 (noting the importance of discovery under Rule 12(d)); Soratorio
17   v. Tesoro Ref. & Mktg. Co., LLC, No. CV-17-1554, 2017 WL 1520416, at *4 (C.D. Cal.
18   Apr. 26, 2017) (same); Century Sur. Co., 2009 WL 3425326, at *2 (same).
19          In addition, it is plainly not the case that “[a]ll parties” have received a “reasonable
20   opportunity to present all the material that is pertinent to the motion.” See Fed. R. Civ.
21   Pro. 12(d). The Lender Defendants have not addressed the arguments now raised by
22   Defendant MFG and, while Plaintiff touched on Defendant MFG’s arguments in reply,
23   (ECF No. 78), that is no substitute for a full briefing schedule – as Defendant MFG
24   appears to recognize in requesting a schedule for its upcoming “cross-motion” for
25   summary judgment. (See ECF No. 76 at 2.)1 In addition, as it appears that pro se Plaintiff
26
27
     1
      The Court respectfully reminds Defendant MFG that, pursusant to Local Rule 7.1, a party cannot file a
28   motion that must be briefed by both parties without first obtaining a hearing date from chambers. CivLR
                                                        7
                                                                                       3:19-cv-0390-GPC-AHG
 1   attached the documents to his motion with the understanding that they were already
 2   incorporated, (ECF No. 78 at 2), and thus did not intentionally “invite[]” conversion, the
 3   Court is reluctant to treat Plaintiff’s motion as one for summary judgment at this time.
 4   See San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 477 (9th Cir. 1998)
 5   (quotation omitted).
 6          Consequently, Defendant’s request under Rule 12(d) is denied. (ECF No. 76.) In
 7   addition, because the Court will not treat Plaintiff’s motion as one for summary
 8   judgment, the Court DENIES without prejudice Defendant MFG’s other arguments as
 9   premature. (ECF No. 76 at 7–11.) Defendant MFG may re-assert its arguments in a
10   properly filed motion for summary judgment.
11   IV.    Plaintiff’s Motion for Judgment on the Pleadings
12          a. Standard for Rule 12(c) Motions
13          “After the pleadings are closed—but early enough not to delay trial—a party may
14   move for judgment on the pleadings.” Fed. R. Civ. Pro. 12(c). A motion for judgment on
15   the pleadings under Rule 12(c) is evaluated under a “substantially identical” standard to
16   that of a Rule 12(b)(6) motion to dismiss, “because, under both rules, a court must
17   determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff to
18   a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (citation
19   and internal quotation marks omitted); see also Hason v. Los Angeles Cty., No. CV-11-
20   5382-SVW, 2013 WL 12377029, at *1 (C.D. Cal. Apr. 30, 2013).
21          Consequently, a judgment on the pleadings is proper when the moving party
22   clearly establishes on the face of the pleadings that no material issue of fact remains to be
23   resolved and that it is entitled to judgment as a matter of law. Doleman v. Meiji Mut. Life
24   Ins. Co., 727 F.2d 1480, 1482 (9th Cir. 1984). If “the defendant raises an affirmative
25
26
27   7.1.e.1. The Court will not set a briefing schedule until Defendant’s counsel call chambers to do so. A
     failure to abide by this rule is grounds to deny any motion. Prof’l Programs Grp. v. Dep’t of Commerce,
28   29 F.3d 1349, 1353 (9th Cir. 1994) (finding that local rules have the “force of law”).
                                                        8
                                                                                       3:19-cv-0390-GPC-AHG
 1   defense in his answer it will usually bar judgment on the pleadings.” Gen. Conference
 2   Corp. of Seventh-Day Adventists v. Seventh-Day Adventist Congregational Church, 887
 3   F.2d 228, 230 (9th Cir. 1989) (hereinafter “Seventh-Day Adventist”). When considering a
 4   motion under Rule 12(c), the court “must accept all factual allegations in the complaint as
 5   true and construe them in the light most favorable to the non-moving party.” Fleming v.
 6   Pickard, 581 F.3d 922, 925 (9th Cir. 2009).
 7          b. Defendants Dispute Plaintiff’s Material Allegations
 8          Plaintiff now moves the Court for a judgment on the pleadings as to his two causes
 9   of action. (ECF No. 62 -2.) With respect to his TILA claims, Plaintiff asserts that the
10   2016 and 2017 loans violated TILA’s prepayment penalties provision (15 U.S.C. §
11   1639(c)), arbitration provision (15 U.S.C. § 1639c(e)(1)), and ability-to-pay provision (15
12   U.S.C. § 1639b(C)(3)(A)(i)). (Id. at 2.) With respect to his state law claim for declaratory
13   judgment, Plaintiff seeks reconveyance of the property and a declaration that 2017
14   Altered Note and Deed are void ab initio. (Id.; ECF No. 13 at 21.) The Court has already
15   found that Plaintiff’s arguments are adequately pled to survive a motion to dismiss, and
16   thus need not re-assess the adequacy of Plaintiff’s pleadings now. (ECF No. 44.)
17          Instead, the Court looks to whether Defendants’ Answers “raise[] issues of fact or
18   an affirmative defense which, if proved, would defeat plaintiff’s recovery.” Qwest
19   Commc’ns Corp. v. City of Berkeley, 208 F.R.D. 288, 291 (N.D. Cal. 2002) (citing
20   Seventh-Day Adventist, 887 F.2d at 230). Here, they do.2
21          As a threshold matter, Plaintiff’s argument that “the only alleged facts required to
22   prove the claims were previously admitted” is unavailing. (ECF No. 77 at 2.) That the
23   Court has incorporated the exhibits attached to Plaintiff’s motion by reference does not
24   mean that the Court adopts their contents as true. See Sgro v. Danone Waters of N. Am.,
25   Inc., 532 F.3d 940, 942 n.1 (9th Cir. 2008) (considering a document referenced by the
26
27
     2
       Defendant MFG joins in the arguments presented by the other Defendants. Consequently, the Court
28   refers to all the Defendants collectively in addressing these arguments. (ECF No. 76 at 3.)
                                                      9
                                                                                     3:19-cv-0390-GPC-AHG
 1   complaint but declining to accept its contents as true). Defendants contest Plaintiff’s
 2   characterization of the documents and their effect, and thus the facts in those documents
 3   – even if incorporated into the complaint – remain in dispute. (ECF No. 75 at 11–13.)
 4   Consequently, the Court declines Plaintiff’s invitation to “resolv[e] factual disputes at the
 5   pleading stage.” Khoja, 899 F.3d at 1003. If Plaintiff seeks a finding of fact, trial or
 6   summary judgment are the more appropriate vehicles. See Hsu v. Puma Biotechnology,
 7   Inc., 213 F. Supp. 3d 1275, 1281–82 (C.D. Cal. 2016) (describing how a party’s reliance
 8   on voluminous exhibits at the pleading stage often results in arguments “more appropriate
 9   for a motion for summary judgment or some other later stage of the case”).
10         Defendants, moreover, correctly note that a response in an Answer expressing a
11   “lack[ of] knowledge or information sufficient to form a belief about the truth of an
12   allegation . . . has the effect of a denial.” Fed. R. Civ. P. 8; see Gencarelli v. Twentieth
13   Century Fox Film Corp., No. 2:17-CV-02818-ODW, 2018 WL 376664, at *4 (C.D. Cal.
14   Jan. 11, 2018); Schroeder v. Hundley, No. 17-CV-919-JLS, 2017 WL 6945405, at *2
15   (S.D. Cal. Sept. 13, 2017). Thus, contrary to Plaintiff’s assertions, Defendants’ Answers
16   largely deny Plaintiff’s allegations. (See ECF No. 75 at 11–13 (stating that the Answer
17   filed by the Lender Defendants, (ECF No. 49), asserts denials as to 94 of 103 paragraphs
18   in the Factual Allegation section and that the Answer filed by Defendants Benzimira and
19   Kesselman, (ECF No. 45), asserts denials as to 79 paragraphs). Plaintiff does not dispute
20   this point in reply. (ECF No. 77 at 2.)
21         Some of Defendants’ denials, moreover, directly address claims core to the FAC.
22   As to the first cause of action, Defendants deny violating TILA’s prohibition on
23   prepayment penalty provisions, (ECF No. 45 at ¶¶ 131(c), 132(c); ECF No. 48 at ¶¶
24   131(c), 132(c); ECF No. 49 at ¶¶ 131(c), 132(c)), TILA’s ban on mandatory arbitration
25   provisions, (ECF No. 45 at ¶¶ 74, 75; ECF No. 48 at ¶¶ 74, 75; ECF No. 49 at ¶¶ 74, 75),
26   and TILA’s requirement that the lender assess a party’s ability to pay. (ECF No. 45 at ¶¶
27   131(d)–(e), 132(d)–(e); ECF No. 48 at ¶¶ 131(d)–(e), 132(d)–(e); ECF No. 49 at ¶¶
28   131(d)–(e), 132(d)–(e)). As to the second cause of action, Defendants likewise deny
                                                   10
                                                                                 3:19-cv-0390-GPC-AHG
 1   altering any documents without Plaintiff’s consent. (See, e.g., ECF No. 45 at ¶¶ 140, 142;
 2   ECF No. 48 at ¶¶ 140, 142; ECF No. 49 at ¶¶ 140, 142).
 3         In addition, Defendants plead various affirmative defenses which they claim, “if
 4   proven at trial, would bar Plaintiff’s claim for TILA damages in the Complaint.” (See
 5   ECF No. 75 at 8–11.) And, though Defendants do not allege how each of their defenses is
 6   to apply with great specificity, they need not do so given the Ninth Circuit’s more lenient
 7   standard for affirmative defenses. (ECF No. 64); see Wyshak v. City Nat’l Bank, 607 F.2d
 8   824, 827 (9th Cir. 1979), overruled on other grounds by Castro v. County of Los Angeles,
 9   833 F.3d 1060 (9th Cir. 2016) (en banc).
10         Consequently, because the Court is required to take the non-moving parties’
11   assertions as true, the Court finds that Defendants’ denials and affirmative defenses
12   create an issue of disputed fact, and that alone is sufficient to withstand Plaintiff’s
13   motion. (ECF No. 77 at 2.); Esilicon Corp. v. Silicon Space Tech. Corp., No. C -11-
14   06184-EDL, 2012 WL 12920837, at *2 (N.D. Cal. Oct. 3, 2012) (citing Seventh-Day
15   Adventists, 887 F.2d at 230) (“A plaintiff is not entitled to judgment on the pleadings if
16   the answer raises issues of fact or an affirmative defense which, if proved, would defeat
17   plaintiff's recovery.”) Plaintiff’s arguments that the incorporated documents alone entitle
18   him to judgment at this time are misplaced. (ECF No. 77 at 5–8.)
19         c. The Court Defers Plaintiff’s Other Arguments
20         With respect to Plaintiff’s first cause of action, Plaintiff asserts that 15 U.S.C. §
21   1640 precludes Defendant from raising affirmative defenses except those listed in the
22   statute. (ECF No. 77 at 3.) For this proposition, Plaintiff cites Semar, wherein the Ninth
23   Circuit held that a technical violation of TILA (a failure to provide adequate notice of
24   plaintiffs’ 3-day cancellation right) permitted plaintiffs to rescind a loan agreement,
25   without regard for plaintiffs’ subsequent conduct or the fact that the violation was
26   immaterial. Semar v. Platte Valley Fed. Sav. & Loan Ass’n, 791 F.2d 699, 705 (9th Cir.
27   1986); see also Buie v. Palm Springs Motors, Inc., 36 F. App’x 328, 329 (9th Cir. 2002)
28   (noting that the Ninth Circuit has “explicitly rejected the claim that equitable
                                                   11
                                                                                 3:19-cv-0390-GPC-AHG
 1   considerations are a defense to TILA liability”); Jackson v. Grant, 890 F.2d 118, 120 (9th
 2   Cir. 1989) (noting that “[e]ven technical or minor violations of the TILA impose liability
 3   on the creditor”).
 4         Plaintiff, however, only asserts this argument in reply, and does so briefly at that.
 5   Plaintiff did not raise this argument in his initial motion, (ECF No. 62-2), nor has he
 6   raised it in prior motions directed at the pleadings. (ECF No. 54-2). And, a district court
 7   “need not consider arguments raised for the first time in a reply brief.” See Zamani v.
 8   Carnes, 491 F.3d 990, 997 (9th Cir. 2007); see also United States v. Anderson, 472 F.3d
 9   662, 668 (9th Cir. 2006) (recognizing the general principle that arguments raised for the
10   first time in a reply brief are waived); Architectureart, LLC v. City of San Diego, No. 15-
11   CV-1592-BAS, 2016 WL 1077124, at *3 (S.D. Cal. Mar. 18, 2016) (declining to consider
12   arguments raised in a reply on a motion to dismiss). Because Plaintiff has, perhaps
13   inadvertently, deprived Defendants of a meaningful opportunity to address what he
14   contends is a dispositive argument, the Court declines to consider this argument now.
15         Likewise, Plaintiff presents a last-minute request for an order satisfying the second
16   cause of action in reply, thereby precluding Defendants from responding as to whether an
17   order should be issued. (ECF No. 77 at 8–11.) The Court also declines to consider this
18   argument at this time. Zamani, 491 F.3d at 997.
19   V.    Conclusion.
20         For the foregoing reasons, the Court finds that Plaintiff’s motion for judgment on
21   the pleadings fails. Defendants’ denials and affirmative defenses create issues of fact that
22   cannot be resolved at this stage, and Plaintiff’s other arguments presented only in reply
23   are not properly before the Court now.
24         IT IS SO ORDERED.
25         Dated: January 28, 2020
26
27
28
                                                  12
                                                                               3:19-cv-0390-GPC-AHG
